Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits on the ground that she voluntarily left her employment without good cause. After working in New York City for approximately four years, claimant returned to Puerto Rico in 1967, allegedly to be with her father who she said was ill. She contends that upon arriving in Puerto Rico her father’s condition improved and finding someone to look after him, she tried to find employment. Her application for unemployment benefits was denied. What constitutes good cause is a factual determination for the board (Labor Law, § 593) and where, as here, it is supported by substantial evidence, it must be affirmed. Credibility is also for the board’s determination. Claimant failed to return the medical questionnaire given her by the unemployment office concerning her father’s condition, but instead submitted a physician’s statement that her father had been prescribed medication, the nature of his complaint not appearing. This failure to present evidence of a medical emergency and claimant’s contention that she was fully available for any job she could get in Puerto Rico sustain the board’s decision that claimant voluntarily left her employment without good cause (see Matter of Rosario [Catherwood], 28 A-D 2d 1017). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Greenblott, JJ., concur in memorandum by Aulisi, J.